petition. See NRS 34.160. Accordingly, we

            ORDER the judgment of the district court AFFIRMED. 2




                                    LA.a—A                     J.
                                  Hardesty




cc:   Hon. Elissa F. Cadish, District Judge
      Allen Koerschner
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




      2We   have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.




                                     2